Citation Nr: 0517976	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-20 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
frostbite of the left tibia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability.

4.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability.

5.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease with 
spondylolisthesis L5-S1.

6.  Entitlement to an initial compensable disability rating 
for degenerative arthritis of the right ankle for a period 
prior to December 26, 2002.

7.  Entitlement to an evaluation higher than 10 percent for 
degenerative arthritis of the right ankle from December 26, 
2002, on appeal from an initial grant of service connection.

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

9.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 10 percent disabling prior to June 
20, 2000.

10.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 30 percent disabling from August 1, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a bilateral hip 
disability, claimed as secondary to his service-connected 
left knee disability and denied his claims of increased 
disability ratings for his service-connected right knee 
disability, frostbite residuals of the left tibia, and PTSD.  
That decision also granted entitlement to service connection 
for the veteran's degenerative disc disease and assigned a 20 
percent disability rating effective from August 16, 1999.  
That decision also granted entitlement to service connection 
for the veteran's degenerative arthritis of the right ankle 
and assigned a noncompensable disability rating effective 
from August 16, 1999.

Regarding the veteran's service-connected right knee 
disability, the Board notes that in a July 2000 rating 
decision, the RO assigned a 100 percent disability evaluation 
effective from June 20, 2000, reduced to a 30 percent 
disability evaluation effective from August 1, 2001.  Because 
the veteran continues to disagree with the rating assigned 
from August 1, 2001, the claim of an increased rating above 
30 percent for this disability remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).  Similarly, the veteran was awarded an increased 
evaluation for his service-connected degenerative arthritis 
of the right ankle, from zero to 10 percent disabling by a 
February 2004 rating decision.  Because he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for this disability remains 
at issue on appeal.  See id.

The issues of entitlement to a compensable evaluation for 
residuals of frostbite of the left tibia; entitlement to 
service connection for a left hip disability, claimed as 
secondary to the veteran's service-connected left knee 
disability; entitlement to service connection for a right hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability; entitlement to an initial 
disability rating in excess of 20 percent for degenerative 
disc disease with spondylolisthesis L5-S1; entitlement to an 
initial compensable disability rating for degenerative 
arthritis of the right ankle shoulder for a period prior to 
December 26, 2002; entitlement to an evaluation higher than 
10 percent for degenerative arthritis of the right ankle from 
December 26, 2002, on appeal from an initial grant of service 
connection; entitlement to an increased evaluation for a 
right knee disability, evaluated as 10 percent disabling 
prior to June 20, 2000; and entitlement to an increased 
evaluation for a right knee disability, evaluated as 30 
percent disabling from August 1, 2001, will be discussed in 
the REMAND portion of this document.

The issue of entitlement to service connection for residuals 
of hepatitis B, raised by the veteran in a November 1993 
statement, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim of an 
increased rating for PTSD and has indicated which portion of 
that information and evidence, if any, is to be provided by 
him and which portion, if any, VA would attempt to obtain on 
his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In a February 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left hip disability; he was notified of the decision in March 
1994 but failed to perfect an appeal.

4.  Evidence associated with the record since the February 
1994 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for a left hip disability.

5.  The veteran's PTSD is currently manifested by nightmares, 
flashbacks, anxiety, depression, anxious and dysphoric mood, 
and difficulty adapting to stressful circumstances including 
work; his symptoms result in occupational and social 
impairment in most areas, including work, family relations, 
and mood.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision denying entitlement to 
service connection for a left hip disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  Evidence received since the February 1994 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a left hip disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a 70 percent disability rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Left hip disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a February 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left hip disability.  The veteran was notified of that 
decision in March 1994 but did not appeal the February 1994 
rating decision.  Rating decisions are final unless appealed 
to the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for a left hip disability, claimed as 
secondary to a service-connected left knee disability.  The 
law and regulations allow for reopening a claim, even when 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  Although the RO adjudicated the claim on 
its merits, without clear reference to the principles 
concerning new and material evidence outlined above, the 
Board must nevertheless first determine whether new and 
material evidence has been presented to reopen the veteran's 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir 1996) 
("[T]he Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.").

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received in 
August 1999, the amended regulation is not applicable to this 
case.)  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the February 1994 final 
decision.  The evidence received after February 1994 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board has reviewed all of the additional evidence 
received herein since the February 1994 decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a left hip disability, and, therefore, the claim is reopened.  
In an August 1999 statement, G. D. H., D.O. (Dr. H.), stated 
that it was at least as likely as not that the veteran had 
bilateral hip disabilities as a result of his service-
connected left knee disability.  An October 1998 treatment 
record from Dr. H. shows that the veteran complained of left 
hip pain.

The October 1998 medical record and August 1999 statement 
from Dr. H. are clearly "new" evidence, because they were 
not before the RO at the time of its February 1994 decision.  
The Board also finds the evidence to be material because it 
relates to a specific element of the veteran's claim that was 
essential to the February 1994 decision.  The veteran's claim 
of entitlement to service connection was denied in February 
1994 because the evidence showed that, although the veteran 
had previously had pain in his left hip, that pain had 
resolved following surgery to treat the veteran's service-
connected left knee disability.  The veteran's claim was 
denied because he had no disability of the left hip.  The new 
evidence shows that the veteran's symptoms of pain in his 
left hip have returned.  This suggests that the veteran does 
have a current disability of the left hip.  The evidence also 
indicates that the veteran's left hip disability may be 
caused by his service-connected left knee disability.  The 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a left hip disability has been submitted.  
Thus, the Board reopens the claim for service connection for 
a left hip disability and will remand the claim for 
additional development noted below.


2.  PTSD

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
for an increased disability rating for his PTSD was received 
on August 16, 1999.  Thereafter, in the November 1999 rating 
decision, the veteran's claim was denied.  Only after the 
November 1999 rating action was promulgated did the RO on 
December 2, 2002, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim for a higher rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on December 2, 2002, was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  A 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claim, was provided to the veteran in February 2004.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on December 2, 
2002, complied with these requirements.

Additionally, the Board notes that the December 2, 2002 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the December 2, 2002 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided a VA 
examination in January 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 30, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file, with an emphasis on the more recent 
medical evidence, consisting of VA outpatient treatment 
records dated from April 1998 to January 2004, the report of 
a January 2003 VA review examination for PTSD, and the 
veteran's contentions.  For the purpose of reviewing the 
medical history of the veteran's service-connected PTSD, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records and the report of a June 1996 VA PTSD 
examination.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence obtained or 
submitted in this case.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to the veteran's claim.

The medical evidence shows that the veteran has been assigned 
GAF scores ranging from 50 to 70 based upon his impairment 
from PTSD.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The veteran's PTSD is manifested by symptoms such as 
nightmares, flashbacks, anxiety, depression, and anxious and 
dysphoric mood.  He has difficulty adapting to stressful 
circumstances including work.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptom is his 
difficulty adapting to stressful circumstances including 
work.  Because of the effect of his symptoms, the veteran's 
overall disability picture more nearly approximates the 
criteria for a 70 percent disability rating than a 30 or 50 
percent disability rating.  As reflected the GAF scores 
assigned to the veteran, which predominantly range from 50 to 
55, as well as the records of his treatment for PTSD and the 
report of the January 2003 VA review examination for PTSD, 
the veteran's symptoms result in occupational and social 
impairment in most areas, including work, family relations, 
and mood.  The veteran is socially withdrawn.  He has no 
friends.  He is isolated at work.  He has no social 
activities.  He experiences crying moods.  He has diminished 
concentration.  Although the veteran is currently employed, 
viewed objectively the evidence suggests that the veteran 
would not be employable in an occupation other than his 
current position with the U.S. Postal Service.  The rating 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  The 
veteran's disability evaluation should not be less merely 
because his employer is sympathetic and particularly willing 
to accommodate the veteran's disability.

The Board considered assigning the veteran a rating higher 
than 70 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
70 percent.  The veteran does not meet any of the criteria 
for a rating higher than 70 percent.  For example, there is 
no recent evidence in the record of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent ability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  The veteran's judgment and insight 
have been described as "good" and "intact".  He is well 
oriented.  He has occasionally complained of being forgetful, 
but his memory is intact.  He has consistently denied 
thoughts of suicidal or homicidal ideation.  He speech is 
normal.  His thought processes are logical and relevant.  He 
demonstrates appropriate grooming and hygiene.  He is 
appropriately oriented.  He is able to maintain his current 
employment, and he has been married to his current spouse for 
17 years.  There is no evidence of any inappropriate 
behavior.  Although, at a January 2003 review examination for 
PTSD, the veteran reported experiencing haptic (tactile) 
hallucinations, the examiner noted that the veteran's thought 
content was without psychotic features.  Further, his 
hallucinations had not been noted previously.  Therefore, any 
hallucinations are not persistent.  Further, there is no 
evidence that any such hallucinations result in total 
occupational or social impairment.

In order to evaluate the veteran's PTSD as 100 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in total occupational and 
social impairment.  Therefore, a higher rating is not 
warranted.  The overall effect of the veteran's symptoms of 
PTSD more nearly approximates the criteria for a disability 
rating of 70 percent but no higher.

The evidence supports a rating of 70 percent, but no higher, 
for PTSD under Diagnostic Code 9411.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected PTSD.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for a left hip 
disability is reopened, and, to this extent, the appeal is 
granted.

Entitlement to a disability rating of 70 percent, but no 
higher, for the veteran's PTSD, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The issues of entitlement to a compensable evaluation for 
residuals of frostbite of the left tibia; entitlement to 
service connection for a left hip disability, claimed as 
secondary to the veteran's service-connected left knee 
disability; entitlement to service connection for a right hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability; entitlement to an initial 
disability rating in excess of 20 percent for degenerative 
disc disease with spondylolisthesis L5-S1; entitlement to an 
initial compensable disability rating for degenerative 
arthritis of the right ankle shoulder for a period prior to 
December 26, 2002; entitlement to an evaluation higher than 
10 percent for degenerative arthritis of the right ankle from 
December 26, 2002, on appeal from an initial grant of service 
connection; entitlement to an increased evaluation for a 
right knee disability, evaluated as 10 percent disabling 
prior to June 20, 2000; and entitlement to an increased 
evaluation for a right knee disability, evaluated as 30 
percent disabling from August 1, 2001, are not ready for 
appellate review.

In its May 2004 Statement of Accredited Representation in 
Appeal Case, the veteran's representative contends that the 
veteran has not been afforded an adequate examination to 
evaluate the severity of his lumbar spine disability.  The 
report of a December 2002 VA spine examination does not 
include the effects of pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups on 
range of motion.   Further, the evidence suggests that the 
veteran's lumbar spine disability has increased in severity 
since his last VA examination in December 2002.  In November 
2003 the veteran was treated as a VA outpatient, and the 
examiner noted that the veteran had very limited flexibility 
of his lumbar spine.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
be provided a current VA spine examination.

Regarding the veteran's right ankle and right knee 
disabilities, the veteran's representative argues that the 
report of the December 2002 VA joints examination does not 
depict the veteran's functional loss such as inability of the 
body to perform the normal working movements of these joints 
with normal excursion, strength, speed, coordination and 
endurance, especially due to the veteran's pain.  See 
38 C.F.R. § 4.40 (2004).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 
8 Vet. App. 202; see also Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97 (December 12, 1997).  The Board 
agrees that the report of the December 2002 VA joints 
examination is inadequate in this regard.  The record does 
not adequately reveal the current state of the veteran's 
disabilities.  The veteran should be provided a current VA 
joints examination.

Regarding, the veteran's disability of the left tibia, it is 
unclear from the report of the December 2002 VA cold injury 
protocol examination what the veteran's residuals of his 
February 1987 injury are.  Although the examiner provided 
some symptoms, the report is insufficient to address the 
relevant rating criteria.  Further, the final diagnosis was 
frostbite of left leg by history.  The RO has assumed that 
the veteran's cold injury residuals overlap with his symptoms 
of diabetic neuropathy of the left lower extremity, and that 
the veteran is not entitled a separate rating for his left 
tibia injury residuals.  The record in that regard is, at 
best, confusing.  The veteran should be provided a current VA 
cold injury protocol examination.

Finally, the issues regarding the veteran's claims of 
secondary service connection for left and right hip 
disabilities are remanded to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
VCAA.  That is, a December 2, 2002 letter from the RO 
provided the veteran with the relevant notice regarding his 
claims for higher ratings and for his service connection 
claims on a direct basis but failed to provide the required 
notice regarding his claims for secondary service connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for a left hip 
disability, claimed as secondary to the 
veteran's service-connected left knee 
disability, and entitlement to service 
connection for a right hip disability, 
claimed as secondary to the veteran's 
service-connected left knee disability.  
This includes notifying the veteran 
specifically (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Provide a VA spine examination to the 
veteran to evaluate the severity of his 
service-connected lumbar spine 
disability, including degenerative disc 
disease.

The claims folder, including the report 
of a November 1999 VA joints examination, 
the report of a December 2002 VA spine 
examination, and reports of VA outpatient 
treatment of the veteran dated in May 
2002 and November 2003, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All relevant inquiries on the 
examination worksheet must be completed.  
(The examiner should address specifically 
how often in the previous 12 months the 
veteran has experienced incapacitating 
episodes as a result of his service-
connected lumbar spine disability.)  X- 
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.

(With regard to the effects of pain, 
fatigue, weakness, or lack of endurance 
following repetitive use or during flare-
ups on range of motion, the Board notes 
that VA outpatient treatment records 
dated in May 2002 and November 2003 
appear to suggest greater limitation of 
motion of the veteran's lumbar spine than 
that shown on VA examinations of the 
veteran.)

3.  Provide a VA joints examination to 
the veteran to evaluate the severity of 
his service-connected right knee and 
right ankle disabilities.

The claims folder, including the report 
of a December 2002 VA joints examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  All relevant 
inquiries on the examination worksheet 
must be completed.  X- rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.

(The report of the December 2002 VA 
joints examination did not address the 
worksheet inquiry regarding the effects 
of pain, fatigue, weakness, or lack of 
endurance following repetitive use or 
during flare-ups on range of motion.)

4.  Provide a VA joints examination to 
the veteran to determine whether the 
veteran has a current disability of the 
left hip or a current disability of the 
right hip that is related to his service-
connected left knee disability (or 
another service-connected disability).  
(The Board is aware that the same 
examination (joints) is being requested 
regarding the examination of the 
veteran's hips, right knee, and right 
ankle.  Separate examination instructions 
are provided for the hips versus the 
right knee and right ankle because the 
veteran is already service-connected for 
disabilities of the right knee and right 
ankle but is seeking service connection 
for his claimed hip disabilities.)

The claims folder, including an August 
1999 statement by G. D. H., D.O. 
(Dr. H.); an October 1998 treatment 
record from Dr. H.; and the reports of VA 
joints examinations in November 1999 and 
December 2002, should be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a disability 
of the right hip that is "at least as 
likely as not" (likelihood of 50%) 
caused by or aggravated by the veteran's 
service-connected disabilities.

The examiner is also requested to opine 
whether the veteran has a disability of 
the left hip that is "at least as likely 
as not" (likelihood of 50%) caused by or 
aggravated by the veteran's service-
connected disabilities.

The veteran attributes his claimed hip 
disabilities to his service-connected 
left knee disability; however, the 
examiner should not limit an etiology 
opinion to the relationship with the left 
knee disability.  The veteran is also 
service connected for a right knee 
disability, a right ankle disability, a 
lumbar spine disability, diabetic 
neuropathy of the left lower extremity, 
diabetic neuropathy of the right lower 
extremity, frostbite residuals of the 
left tibia, diabetes mellitus, diabetic 
neuropathy of the left upper extremity; 
diabetic neuropathy of the right upper 
extremity, PTSD, vertigo, tinnitus, and 
bilateral hearing loss.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.  

(If the examiner determines that the 
veteran does not have a current 
disability of either hip that is related 
to the veteran's service-connected 
disabilities, the examiner should address 
specifically in his or her rationale the 
August 1999 statement from Dr. H. and any 
relevant treatment records from Dr. H.)

5.  Provide a VA cold injury protocol 
examination to the veteran to evaluate 
the severity of his service-connected 
frostbite residuals of the left tibia.

The claims folder, including the 
veteran's service medical records showing 
treatment of the veteran from February 2, 
1987, to March 23, 1987; the report of a 
December 2002 VA cold injury protocol 
examination; and the report of a July 
2003 VA peripheral nerves examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  (The veteran's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  All relevant inquiries on the 
examination worksheet must be completed.  
X- rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.

The examiner is requested to distinguish, 
if possible, the veteran's symptoms from 
his left tibia injury from symptoms of 
the veteran's other disabilities such as 
diabetic neuropathy, degenerative disk 
disease, and left knee replacement (i.e., 
identify as clearly as possible the 
veteran's symptoms due to his cold injury 
residuals.).

6.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


